Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 16/630,728 received April 17, 2020. Claims 1-18 are amended, and claims 19-20 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. U.S. PGPub 2017/0106762 A1 (hereinafter Dow) in view of Widmer U.S. PGPub 2018/0239055 A1 (hereinafter Widmer).
Regarding Claim 15, Dow teaches a vehicle comprising a vehicle connection device for electrically connecting a vehicle contact unit of a vehicle which is at least in part electrically powered (Dow, Fig. 12, Element 202; Para. [0055], Lines 1-5), to a ground contact unit of an electric charging infrastructure (Dow, Figs. 1 and 12, Element 126; Paras. [0047] – [0050], and Para. [0065], Lines 1-7), but does not explicitly teach the sensor being a camera.
Widmer, however, teaches wherein an underbody camera is provided for optically detecting the ground contact unit (Widmer, Figs. 4-10, Element 402; Paras. [0123] – [0128] and Para. [0140]).

Regarding Claim 16, The combined teaching of references Dow and Widmer discloses the claimed invention as stated above in claim 15.  Furthermore, Widmer teaches wherein the vehicle includes a protective means which covers the lens of the underbody camera, the protective means uncovering the lens when a procedure of electrically connecting the vehicle contact unit to a ground contact unit of an electric charging infrastructure is initiated (Widmer, Figs. 4-10, Para. [0128]).
It would have been obvious to a person having ordinary skill in the art to understand that although Dow is silent as to whether or not the optical sensor underneath the vehicle is a camera or some other type of optical device with some type of protection from pollution and mechanical impact, Dow would inherently incorporate some type of conventional alignment detection commonly understood in the art.  The optical detection taught by Widmer, for determining the status of the ground charging device, teaches one of the many conventional detection systems utilized in the art for assisting in the proper alignment and operation of a ground charging 
Regarding Claim 18, The combined teaching of references Dow and Widmer discloses the claimed invention as stated above in claim 15.  Furthermore, Dow teaches wherein the vehicle comprises a controller, the controller at least one of constituting a controller for autonomous steering which provides a positioning aid by means of which the vehicle can be positioned, steering automatically, relative to a ground contact unit of an electric charging infrastructure, and the controller is connected to a visual direction indicator in the vehicle interior which can indicate to where the driver is to steer the vehicle so that an electrical connection of a vehicle contact unit of the vehicle to the ground contact unit can be established (Dow, Paras. [0065] – [0066]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. U.S. PGPub 2017/0106762 A1 (hereinafter Dow) in view of Widmer U.S. PGPub 2018/0239055 A1 (hereinafter Widmer) as applied to claim 15 above, and further in view of Baek U.S. PGPub 2016/0101734 A1 (hereinafter Baek). 
Regarding Claim 17, The combined teaching of references Dow and Widmer discloses the claimed invention as stated above in claim 15, but does not teach a light beneath the vehicle.
Baek, however, teaches wherein the vehicle includes a lighting device which can illuminate the image-taking area of the underbody camera (Fig. 3A, Element 199; Para. [0090], Lines 1-7). 

It would have been obvious to a person having ordinary skill in the art to understand that although Dow is silent as to whether or not the optical sensor underneath the vehicle is a camera and whether or not the optical sensor would need additional light, Dow would inherently incorporate some type of conventional alignment detection commonly understood in the art.  The optical lighting taught by Baek, for assisting in the detection, teaches one of the many conventional detection systems utilized in the art for assisting in the proper alignment and operation of a ground charging system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Baek, to control the charging system based on the output of the optical detection within the charging system of Dow.
Allowable Subject Matter
Claims 1-14 and 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 10,604,027.  The claims comprise a camera system to assist in the alignment of the contacts of the vehicle with the contacts of the ground charging system.
Regarding Claim 1: Though the prior art discloses a method for establishing an electrical connection of a vehicle contact unit to a ground contact unit of a charging system 
… wherein the method comprises the step of:
a) detecting at least one of the electrical contact surfaces and at least one insulation surface surrounding the electrical contact surfaces with the aid of at least one camera on the vehicle, for establishing an electrical connection.
Regarding Claim 11: Though the prior art discloses a vehicle connection device for connecting a vehicle contact unit to a ground contact unit of a charging system which has a plurality of electrical contact surfaces, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
comprising the vehicle contact unit, at least one camera and a controller coupled to the camera wherein the controller is configured such that it can determine exposed electrical contact surfaces of the ground contact unit by means of the at least one camera.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Booth et al. U.S. PGPub 2019/0176637 teaches an underbody charging of vehicle batteries.

Hoffman et al. U.S. PGPub 2014/0203629 teaches an under vehicle charging system with under vehicle detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859